DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to Application 16748079 filed 1/21/2020.  Claims 1-14 are pending.

Drawings
The drawings (Figs. 1-4) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (many of the reference numerals are not clearly legible, the lines forming the drawings of the apparatus itself have the same problem, the shading in Fig. 1 obscures the reference numerals therein, aspects of the illustrated apparatus cannot be clearly discerned from the drawings, such as in Figs. 2-4).
In accordance with 37 C.F.R. 1.84(k), the drawings (Figs. 2-4) are objected to because the scale is not large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.
	The drawings are objected to because reference numerals 4 and 5 do not clearly illustrate the primary and secondary streams, respectively, disclosed at p. 1 of the specification (reference numerals 4 and 5 are underlined indicating a volume, rather than a flow – which would typically be indicated using associated arrows in the direction of flow -, and reference numeral 4 is free floating within the rotor/shaft components rather than depicting a primary flow that passes through the compressors, combustor, and turbines).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities:
At p. 8, ll. 26-28, “received by the isochoric combustion chamber 40” is believed to be in error for - - received by the isobaric combustion chamber 40 - -.
At p. 8, ll. 29-30, “the pressure inside the isochoric combustion chamber 40 is lowered” is believed to be in error for - - the pressure inside the isochoric combustion chamber 7 is lowered - -.
Appropriate correction is required.

Claim Objections
Claims 1-2, 5, & 10-14 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “a turbomachine comprising:” (l. 1) is believed to be in error for - - a turbomachine, the assembly comprising: - -.
The recitation “the intake of a fluid coming from the compressor” (ll. 8-9) is believed to be in error for - - the intake of the fluid coming from the compressor - -.
The recitation “the discharge of a fluid coming from the isochoric combustion chamber” (ll. 13-14) is believed to be in error for - - the discharge of the fluid coming from the isochoric combustion chamber - -.

The recitation “to receive a fluid discharged from the isochoric combustion chamber” (ll. 15-16) is believed to be in error for - - to receive the fluid coming from the isochoric combustion chamber - -.
		Regarding Claim 2:
The recitation “configured to control a passage between the open position and the closed position of the intake valve” (ll. 2-3) is believed to be in error for - - configured to control positioning of the intake valve between the open position and the closed position - -.  The foregoing suggestion makes clear that there is not a structural “passage” but rather that the intake valve is movable.
		Regarding Claim 5:
The recitation “configured to control a passage between the open position and the closed position of the discharge valve” (ll. 2-3) is believed to be in error for - - configured to control positioning of the discharge valve between the open position and the closed position - -.  The foregoing suggestion makes clear that there is not a structural “passage” but rather that the discharge valve is movable.
		Regarding Claim 10:
The recitation “radial to the longitudinal axis” (last line) is believed to be in error for - - perpendicular to the longitudinal axis - -.
		Regarding Claim 11:
The recitation “an assembly according to” (l. 1) is believed to be in error for - - the assembly of - -.
The recitation “intake of a fluid inside the isochoric combustion chamber” (l. 3) is believed to be in error for - - admitting the fluid from the compressor inside the isochoric combustion chamber - -.

The recitation “combustion of the mixture formed by the taken fluid and the injected fuel” (l. 5) is believed to be in error for - - combusting a mixture formed by the fluid from the compressor and the fuel - -.
The recitation “discharge of the fluid derived from the combustion of the mixture out of the isochoric combustion chamber” (ll. 6-7) is believed to be in error for - - discharging the fluid from the isochoric combustion chamber, the fluid from the isochoric combustion chamber being derived from the combustion of the mixture - -.
	Regarding Claim 12:
The recitation “The operating method” is believed to be in error for - - The method - -.
The recitation “during the injection and combustion steps” (l. 2) is believed to be in error for - - during the injecting and combusting steps - -.
		Regarding Claim 13:
The recitation “The operating method” is believed to be in error for - - The method - -.
		Regarding Claim 14:
The recitation “an assembly according to” is believed to be in error for - - the assembly of - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 10, the recitation “the isochoric combustion chamber extends along a longitudinal axis of the turbomachine” (ll. 2-3) is vague and indefinite because it is unclear whether the turbomachine is positively recited and, if not, it is unclear how the foregoing recitation limits the isochoric combustion chamber, or the assembly itself, since the longitudinal axis would not be positively recited.  Claim 10 (and claims 1 & 8 from which it depends) is directed to an “assembly” for a turbomachine, thus establishing that the assembly is intended to be used with a turbomachine (i.e. establishing an intended use of the claimed assembly).  The instant claim appears to positively recite an imaginary axis of the turbomachine itself, without specifying that the entire turbomachine is claimed.  It is also unclear, therefore, how an imaginary axis of a limitation that is not positively recited would be oriented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Althaus 5557919 in view of Macarez 20040250529.
Regarding Independent Claim 1, Althaus teaches an assembly (Fig. 1, as follows) for a turbomachine comprising: 
a compressor (1), 
an isochoric combustion chamber (3) which receives a fluid coming from the compressor (via line 2), 
an isobaric combustion chamber (9) configured to receive a fluid discharged from the isochoric combustion chamber (via line 6), and 
a turbine (8) configured to receive a fluid coming from the isobaric combustion chamber (via line connecting 9 with 8).
Althaus fails to teach the isochoric combustion chamber comprises an intake valve, said intake valve being movable between: an open position, in which the intake valve authorizes the intake of the fluid coming from the compressor towards the isochoric combustion chamber, and a closed position, in which the intake valve prevents the intake of the fluid coming from the compressor towards the isochoric combustion chamber, and a discharge valve, said discharge valve being movable between: an open position, in which the discharge valve authorizes the discharge of a fluid coming from the isochoric combustion chamber, and a closed position, in which the discharge valve prevents the discharge of a fluid coming from the isochoric combustion chamber.
Macarez teaches a turbomachine (Fig. 1) with a compressor (labeled “compressor wheel”), a turbine (labeled at “turbine wheel”), and an isochoric combustion chamber (Figs. 1-3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus’s assembly by replacing Althaus’s isochoric combustion chamber with Macarez’s isochoric combustion chamber comprising an intake valve, said intake valve being movable between: an open position, in which the intake valve authorizes the intake of the fluid coming from the compressor towards the isochoric combustion chamber, and a closed position, in which the intake valve prevents the intake of the fluid coming from the compressor towards the isochoric combustion chamber, and a discharge valve, said discharge valve being movable between: an open position, in which the discharge valve authorizes the discharge of a fluid coming from the isochoric combustion chamber, and a closed position, in which the discharge valve prevents the discharge of a fluid coming from the isochoric combustion chamber, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Althaus’s isochoric combustion chamber versus the claimed isochoric combustion chamber, as taught by Macarez), b) the substituted components and their functions were known in the art (both Althaus’s isochoric combustion chamber and the claimed isochoric combustion chamber, taught by Macarez, were known in the art as being useful for providing constant-volume combustion for gas turbines), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Althaus’s isochoric combustion KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).  See MPEP 2143 I(B).  The proposed modification of Althaus with Macarez incorporates the entire isochoric combustor structure including valves, injector(s), igniter(s), and valve control mechanisms.
	Regarding Dependent Claim 2, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 1, and Macarez further teaches an intake control system configured to control a passage between the open position and the closed position of the intake valve, the intake control system comprising a first electromagnet and a first return spring (Figs. 1-3, electromagnet and spring control left-hand intake valve; para. [0048]).
	Regarding Dependent Claim 3, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 2, and Macarez further teaches the first return spring is configured to bias the intake valve towards the open position (para. [0051]).
	Regarding Dependent Claim 4, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 2, and Macarez further teaches the first electromagnet is configured to bias the intake valve towards the closed position when the first electromagnet is supplied with electrical energy (the first electromagnet is capable of biasing the intake valve towards the closed position when supplied with energy; see para. [0052]).
	Regarding Dependent Claim 5, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 1, and Macarez further teaches a discharge control system configured to control a passage between the open position and the closed position of the discharge valve, the discharge control system comprising a second electromagnet and a second return spring (Figs. 1-3, electromagnet and spring control right-hand discharge valve; para. [0048]).
Dependent Claim 6, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 5, and Macarez further teaches the second return spring is configured to bias the discharge valve towards the open position (para. [0051]).
	Regarding Dependent Claim 7, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 5, and Macarez further teaches the second electromagnet is configured to bias the discharge valve towards the closed position when the second electromagnet is supplied with electrical energy (the second electromagnet is capable of biasing the discharge valve towards the closed position when supplied with energy; see para. [0052]).
	Regarding Dependent Claim 8, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 1, and Macarez further teaches an injector configured to inject fuel inside the isochoric combustion chamber (see “Injection HDI” label associated with fuel injector).
	Regarding Dependent Claim 10, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 8, and Macarez further teaches the isochoric combustion chamber extends along a longitudinal axis of the turbomachine (see Fig. 1), the injector having an axis extending along a direction radial to the longitudinal axis (see Fig. 1, injector labeled “Injection HDI” is perpendicular to the longitudinal axis of the turbomachine).
	Regarding Dependent Claim 11, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 1, and Macarez further teaches:
intake of a fluid inside the isochoric combustion chamber (via left-hand valve in Fig. 1; para. [0011]), 
injection of fuel inside the isochoric combustion chamber (via fuel injector labeled
“Injection HDI”), 
combustion of the mixture formed by the taken fluid and the injected fuel (paras. [0011] & [0037]), 
discharge of the fluid derived from the combustion of the mixture out of the isochoric
combustion chamber (via right-hand valve in Fig. 1; para. [0018]), and 

chamber occurs after the combustion gases are directed to the turbine; paras. [0018] & [0047]).
While Althaus in view of Macarez teaches an apparatus, the steps of the claimed method 
will inherently be performed during operation of Althaus in view of Macarez’s assembly.
	If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	As Althaus in view of Macarez’s assembly would necessarily be performed during operation, claim 11 is unpatentable over Althaus in view of Macarez.  See MPEP 2112.02 I.
	Regarding Dependent Claim 12, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 11, and Macarez further teaches during the injection and combustion steps, the intake valve and the discharge valve are in the closed position (para. [0021]).
	Regarding Dependent Claim 13, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 11, and Macarez further teaches during the scavenging step, the intake valve and the discharge valve are in the open position (in order for the scavenging as taught by Macarez to take place, the valves must be open; para. [0030]).
	Regarding Dependent Claim 14, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 1, and Althaus further teaches a turbomachine (turbomachine of Fig. 1) comprising an assembly according to claim 1 (see rejection of claim 1 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus in view of Macarez, as applied to claim 8 above, and further in view of Holzwarth 2791884.
Regarding Dependent Claim 9, Althaus in view of Macarez teaches the invention as claimed and as discussed above for claim 8, and Althaus further teaches the injector is positioned relatively close to the upstream end of the isochoric combustor (see fuel line 4 upstream from 3).

Holzwarth teaches a gas turbine combustor (Fig. 6) with an intake valve (5) and a fuel injector (6) located closer to the intake than discharge valves (fuel injector 6 closer to intake valve 5 than discharge valves 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus in view of Macarez’s assembly such that the injector is disposed closer to the intake valve than to the discharge valve in order to form an ignitable mixture filling the whole chamber up to the instant that the valves close (Holzwarth; Col. 7, ll. 71-75 and Col. 8, ll. 1-3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741